Case: 11-60652       Document: 00511951378         Page: 1     Date Filed: 08/09/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 9, 2012
                                       No. 11-60652
                                                                           Lyle W. Cayce
                                                                                Clerk



MCMAHAN JETS, L.L.C.,

                                                  Plaintiff-Appellant,

versus

ROAD LINK TRANSPORTATION, INCORPORATED;
CLIFFORD GOTTSCHALK,

                                                  Defendants-Appellees.




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                No. 2:10-CV-175




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       We have reviewed the briefs, the applicable law, and pertinent portions of
the record and have heard the arguments of counsel. We conclude that under

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60652       Document: 00511951378          Page: 2    Date Filed: 08/09/2012



                                       No. 11-60652

the facts alleged by the plaintiff, McMahan Jets, L.L.C. (“McMahan”), this case
is squarely informed by the binding precedent of Growden v. Ed Bowlin &
Assocs., 733 F.2d 1149 (5th Cir. 1984).
       The judgment dismissing for lack of minimum contacts is AFFIRMED, and
we need not consider whether McMahan alleged facts sufficient to satisfy the
Mississippi long-arm statute. We also see no error in the denial of McMahan’s
request for jurisdictional discovery or in the denial of McMahan’s motion for
remand.1 McMahan’s most recent motion to remand, filed in this court, is
DENIED. McMahan’s alternative motion to stay proceedings in this court is also
DENIED.




       1
          This suit was filed in state cojurt and named several defendants not party to this
appeal as well as defendants Road Link Transportation, Incorporated (“Road Link”), and Clif-
ford Gottschalk. The matter was removed to federal court on grounds of diversity of citizen-
ship. After denying McMahan’s motion for remand, the district court dismissed Road Link and
Gottschalk under Federal Rule of Civil Procedure 54(b) but allowed the remainder of the suit
to proceed. Ordinarily, the refusal to remand is not a final order and cannot be appealed
before final judgment. B., Inc. v. Miller Brewing Co., 663 F. 2d 545, 548 (Former 5th Cir. Dec.
1981). But the application of Rule 54(b) makes the judgment dismissing those two defendants
a final, appealable order. Id.

                                              2